Citation Nr: 0330863	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-00 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for right wrist 
disorder

3.  Entitlement to service connection for bilateral ankle 
disorder.

4.  Entitlement to service connection for right knee 
disorder.

5.  Entitlement to service connection for a shoulder 
disorder.

6.  Entitlement to service connection for a toe condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

On November 7, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  
		
1.  Ask the appellant to clarify whether 
he is seeking service connection for 
right shoulder disability, left shoulder 
disability or bilateral shoulder 
disability.  Also request him to specify 
the disabled toe or toes for which he is 
claiming service connection.   

2.  Also, ask the appellant to identify 
all VA and non-VA health care providers 
that have treated him for any of the 
disabilities at issue from 1986 to the 
present.  Obtain records from each 
health care provider the appellant 
identifies.

3.  Contact the appropriate State or 
Federal agency and obtain verification 
of the appellant's periods of Active 
duty, ACDUTRA, and INACDUTRA with the 
U.S. Army Reserve and R.O.T.C. during 
the period from 1986 to 1999; in 
particular verify the appellant's duty 
status in September 1986 (when a right 
knee disability was treated), March 1990 
(when hemorrhoids were treated), on 
August 20, 1991 (when the right wrist 
was injured), and on June 15, 1996 (when 
a right ankle sprain was sustained).
  
4.  Also, contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
appellant's complete service medical 
records (SMRs).  Information in the 
claims file indicates that these records 
may be found at the Department of 
Veterans Affairs (RMC), PO Box 5020, St. 
Louis, MO 6311-0020.  If no service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

5.  After all available SMRs, service 
verification, and other requested 
evidence has been received and 
incorporated into the claims file, make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded the following examinations:  a 
general medical examination in order to 
confirm the current existence of 
hemorrhoids and chronic disabilities of 
the right wrist, bilateral ankles, right 
knee, and the specified shoulder and toe 
disabilities.  Send the claims folder to 
the examiner for review, and the 
examiner must affirmatively state that 
the claims file has been reviewed.  
Based upon the examination of the 
appellant and a review of the material 
in the claims file, the examiner should 
express a medical opinion as to whether 
it is at least as likely as not, with 
respect to each chronic disability of 
the right wrist, either ankle, right 
knee, the specified disabilities of the 
shoulder(s) and toe(s), and hemorrhoids 
currently demonstrated, that the 
disability is etiologically related to 
any incident in service.  The rationale 
for all opinions expressed should also 
be provided.  

6.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





